SUPPLEMENT DATED JUNE 8, 2010 to PROSPECTUS DATED MAY 1, 2009 for PREFERRED ADVISOR Individual Flexible Purchase Payment Deferred Variable Annuity Contract Issued by KMA Variable Account of SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) Effective June 30, 2010, Evergreen High Income Fund is no longer available for investment for K-100 contracts and all references to the fund in “Appendix B - Prior Contracts of the Variable Account” are hereby deleted from the prospectus. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. K-100
